DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 


Claim(s) 1 – 3, and 6 is/are rejected under 35 U.S.C. 102b as being anticipate by Yamazaki US Patent No. 8,975,569.

Regarding claim 1 Yamazaki discloses of Fig. 1 – 13, of applicant’s an imaging device (column 3, line 42 – 44) comprising: a first light receiving element (column 3, line 53 effective pixel 100); and a plurality of pixel circuits that includes an imaging pixel circuit and a first dummy pixel circuit, each of the plurality of pixel circuits including an accumulation section, a first transistor, and an output section, the accumulation section being configured to accumulate electric charge, the first transistor including a first terminal and a second terminal and being configured to couple, by being turned on, the first terminal and the second terminal to each other, the second terminal being coupled to the accumulation section, the output section being configured to output a voltage corresponding to electric charge accumulated in the accumulation section (column 5, line 20 – 60 a plurality of pixel circuits 100 and 101 that includes an imaging pixel circuit 100 and a first dummy pixel circuit 101, each of the plurality of pixel circuits 100 including an FD accumulation section, a first transistor 202, and an output section 205 for active pixel and 215 for reference dummy pixel, the FD accumulation section being configured to accumulate electric charge from 100, the first transistor 202 including a first terminal and a second terminal and being configured to couple, by being turned on (column 7, line 13 – 29), the first terminal and the second terminal to each other, the second terminal being coupled to the FD accumulation section, the output section 205, for active pixel and 215 for reference dummy pixel, being configured to output a voltage 

Regarding claim 2 Yamazaki further discloses of applicant’s further comprising a voltage supply line, wherein the plurality of pixel circuits includes a second dummy pixel circuit, and the first terminal of the first transistor in the second dummy pixel circuit is coupled to the voltage supply line (column 15, line 46 – 60 and column 16, line 64 – 65 a voltage supply line for reset transistor 204, wherein the plurality of pixel circuits includes a second dummy pixel circuit 101-2, and the first terminal of the first transistor in the second dummy pixel circuit 101-2 is coupled to the voltage supply line of the reset transistor 204 in a reset period (column 6, line 52 – 67).

Regarding claim 3 Yamazaki further discloses of applicant’s wherein each of the plurality of pixel circuits further includes a second transistor, the second transistor being configured to apply, by being turned on, a predetermined voltage to the accumulation section (column 6, line 46 – 67 each of the plurality of pixel circuits 100 and 101 further includes a second reset transistor 204, the second transistor 204 being configured to apply, by being turned on, a predetermined voltage to the FD accumulation section).

Regarding claim 6 Yamazaki further discloses of applicant’s wherein the imaging pixel circuit is disposed in an effective pixel region of the imaging device, and the first dummy pixel circuit is disposed outside the effective pixel region (form column 3, line 51 – 67 to column 4, line 1 – 5 the imaging pixel circuit 100 is disposed in an effective pixel region 120 of the imaging device, and the first dummy pixel circuit 101 is disposed outside the effective pixel region 120).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 7, 14 – 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US Patent No. 8,975,569 in view of Takatoshi JP application No. 2009-118427.

Regarding claim 7 Yamazaki further discloses of applicant’s further comprising: an address generation unit configured to generate an address signal; a drive controller configured to control an operation of the first transistor on a basis of the address signal; (column 26, line 23 – 27 an overall control/computation unit 10 performs various types of computation and controls the entire digital still camera. A timing generator 11 generates various timing signals and outputs the generated timing signals to the solid-state imaging device 4 where (column 5, line 48 – 51) each of the reset control line 208, the reset supply line 209, and the transfer control line 207 is electrically connected to a line selection unit 210 to perform (column 6, line 13 – 14) the timing driving method for the imaging device such that the control/computation unit 10 performs as an address generation unit configured to generate an address signal for the reset control line 208, the reset supply line 209 and the transfer control line 207 in the imaging device and as a 

Yamazaki discloses a method of operating an imager with active and reference pixels but does not expressively disclose a diagnosis configured to perform a diagnosis process on a basis of the first signal being outputted from the output section of the first dummy pixel circuit;

Takatoshi teaches a method of an imager with a failure detection pattern read from the failure detection pattern region. Takatoshi teaches of Fig. 1 – 8, of applicant’s a diagnosis unit configured to perform a diagnosis process on a basis of the first signal being outputted from the output section of the first dummy pixel circuit (paragraph 0031 in order to read out the failure detection pattern, in normal reading operation, after reading out the image signal from the entire effective pixel area 3 shown in FIG. The readout operation is performed by switching to a driving method different from the readout of the image signal from the pixel region 3. Thereby, a potential signal pattern 

Regarding claim 14, claim 14 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Yamazaki in view of Takatoshi, Takatoshi further teaches the additional claim limitation of applicant's and, in the first dummy pixel circuit, at least one of the first terminal or the second terminal of the first transistor is uncoupled to an element other than the first transistor (paragraph 0027, Fig. 3b shows a cross section of the PD-defective pixel 23 in which 

Regarding claim 15 of the combination of Yamazaki in view of Takatoshi, Yamazaki further discloses of applicant’s further comprising a voltage supply line, wherein the plurality of pixel circuits includes a second dummy pixel circuit, and, in the second dummy pixel circuit, the first terminal of the first transistor is coupled to the voltage supply line, and the second terminal of the first transistor is coupled to the accumulation section (column 15, line 46 – 60 and column 16, line 64 – 65 a voltage supply line for reset transistor 204, wherein the plurality of pixel circuits includes a second dummy pixel circuit 101-2, and the first terminal of the first transistor in the second dummy pixel circuit 101-2 is coupled to the voltage supply line of the reset transistor 204 in a reset period (column 6, line 52 – 67). Column 15, line 46 – 60 the solid-state imaging device illustrated in FIG. 4, each component having the same function as a corresponding component illustrated in FIG. 1 has (column 16, line 64 – 64) reset transistor 204-2 for a second dummy pixel circuit 101-2 and in Fig. 5 transfer transistor 202-2 such that a voltage supply line 209 from reset transistor 204-2 of second dummy pixel circuit 101-2 in a reset period, wherein the plurality of pixel circuits includes a second dummy pixel circuit 101-2, and, in the second dummy pixel circuit 101-2, the first terminal of the first transistor 202-2 is coupled to the voltage supply line 209 during a reset period, and the second terminal of the first transistor 202-2 is 

Regarding claim 16 of applicant’s wherein each of the plurality of pixel circuits further includes a second transistor, the second transistor being configured to apply, by being turned on, a predetermined voltage to the accumulation section. Claim 16 is rejected for the reasons found in rejected claims 3 and 14 above.

Regarding claim 19 of applicant’s wherein the imaging pixel circuit is disposed in an effective pixel region of the imaging device, and the first dummy pixel circuit is disposed outside the effective pixel region. Claim 19 is rejected for the reasons found in rejected claims 6 and 14 above.

Regarding claim 20 of applicant’s further comprising: an address generation unit configured to generate an address signal; a drive controller configured to control an operation of the first transistor on a basis of the address signal; and a diagnosis unit configured to perform a diagnosis process on a basis of the address signal and a first signal, the first signal being outputted from the output section of the first dummy pixel circuit. Claim 20 is rejected for the reasons found in rejected claims 7 and 14 above.

Allowable Subject Matter

Claims 8 – 14 are allowed.

s 4, 5, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MARK T MONK/Primary Examiner, Art Unit 2696